
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 640
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Napolitano (for
			 herself, Mr. Baca,
			 Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Brady of Pennsylvania,
			 Ms. Brown of Florida,
			 Mrs. Capps,
			 Mr. Cicilline,
			 Ms. Clarke of New York,
			 Mr. Clyburn,
			 Mr. Davis of Illinois,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Gonzalez, Mr. Al Green of
			 Texas, Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Honda,
			 Mr. Israel,
			 Mr. Crowley,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Mr. Lewis of Georgia,
			 Mr. Lipinski,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Luján,
			 Mrs. Maloney,
			 Ms. Matsui,
			 Ms. McCollum,
			 Mr. McNerney,
			 Mr. Meeks,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Olver,
			 Mr. Owens,
			 Mr. Pastor of Arizona,
			 Mr. Pierluisi,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Reyes,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Ms. Schwartz,
			 Mr. Serrano,
			 Mr. Schiff,
			 Mr. Stark,
			 Mr. Thompson of Mississippi,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thompson of California,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Ms.
			 Woolsey, Ms. Chu,
			 Mr. Murphy of Pennsylvania, and
			 Mr. Austria) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  2012 as Mental Health Month.
	
	
		Whereas the mental health and well-being of people in the
			 United States is a critical issue that affects not only quality of life, but
			 also the health of communities, families, and economic stability;
		Whereas the stigma associated with mental health continues
			 to persist;
		Whereas more than 57,000,000 people in the United States
			 suffer from mental illness;
		Whereas approximately 1 in 5 children and adolescents has
			 a diagnosable mental disorder;
		Whereas more than a quarter of the members of the United
			 States Armed Forces suffer from psychological or neurological injuries
			 sustained from combat, including major depression and post-traumatic stress
			 disorder;
		Whereas more than half of all prison and jail inmates
			 suffer from mental illness;
		Whereas mental illness is the leading cause of disability
			 in the Nation;
		Whereas major mental illness costs businesses and the
			 United States economy over $193,000,000,000 per year in lost earnings;
		Whereas untreated mental illness is a leading cause of
			 absenteeism and lost productivity in the workplace;
		Whereas in 2005, over 32,000 individuals died by suicide
			 in the United States, nearly twice the rate of homicide;
		Whereas suicide is the third leading cause of death among
			 youth between the ages of 15 and 24;
		Whereas in 2004, individuals age 65 and older comprised
			 only 12.4 percent of the population but accounted for 16.6 percent of all
			 suicides, and the rate of suicide among older people is higher than for any
			 other age group;
		Whereas 1 in 4 Latin American adolescents report seriously
			 contemplating suicide, a rate higher than any other demographic;
		Whereas Native Americans currently rank as the top
			 ethnicity for suicide rates nationwide;
		Whereas studies report that people with serious mental
			 illness die, on average, 25 years earlier than the general population;
			 and
		Whereas it would be appropriate to observe May 2012 as
			 Mental Health Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Mental Health
			 Month in order to place emphasis on scientific facts and findings regarding
			 mental health and to remove the stigma associated with mental illness;
			(2)recognizes that
			 mental well-being is equally as important as physical well-being for citizens,
			 communities, businesses, and the economy in the United States;
			(3)applauds the
			 coalescing of national and community organizations in working to promote public
			 awareness of mental health and providing critical information and support to
			 the people and families affected by mental illness;
			(4)supports the
			 finding of the President’s Commission on Mental Health that the Nation’s
			 failure to prioritize mental health is a national tragedy; and
			(5)encourages all
			 organizations and health practitioners to use Mental Health Month as an
			 opportunity to promote mental well-being and awareness, ensure access to
			 appropriate services, and support overall quality of life for those living with
			 mental illness.
			
